DETAILED ACTION
This office action is in response to the amendment filed on 05/26/2021. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 10-12, 14, 16 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Rampelli et al. (Multiple-Output Magnetic Feedback Forward Converter with Discrete PWM for Space Application) in view of Nerone US 2012/0146545.
	Regarding Claim 1, Rampelli teaches (Figures 1-4) a regulated power supply (Fig. 1) comprising: a pulse width modulator (PWM controller) operable to produce a 
	Rampelli does not teach a capacitively isolated feedback circuit comprising: a capacitively isolated gate drive circuit directly coupled to the output of the pulse width modulator, the capacitively isolated gate drive circuit configured to produce a plurality of isolated pulses from the plurality of pulses received from the output of the pulse width modulator; a switching transistor directly coupled to the capacitively isolated gate drive circuit for receiving the plurality of isolated pulses at a gate of the switching transistor.
Nerone teaches (Figures 1-5) a capacitively isolated feedback circuit comprising: a capacitively isolated gate drive circuit (R3 and C1-C2) directly coupled to the output of the pulse width modulator (U1), the capacitively isolated gate drive circuit configured to produce a plurality of isolated pulses from the plurality of pulses received from the output of the pulse width modulator (Fig. 2); a switching transistor (Q2) directly coupled to the capacitively isolated gate drive circuit for receiving the plurality of isolated pulses at a gate of the switching transistor. (For Example: Paragraphs 16-23)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Rampelli to include a 
	Regarding Claim 10, Rampelli teaches (Figures 1-4) wherein: the forward converter feedback circuit (EA, modulator and demodulator) further comprises a voltage divider (Rd1-Rd2 or Rg1 and Rg2) electrically coupled to the feedback transformer (at modulator); and the sampled voltage is present at an output of the voltage divider (Vo). (For Example Sections II-IV)
	Regarding Claim 11, Rampelli teaches (Figures 1-4) wherein the feedback transformer (at modulator) comprises a feedback primary electrically coupled to a second terminal of the switching transistor and a feedback secondary, wherein the feedback primary is operable to be electrically coupled to the load (RL).
	Rampelli does not teach a drain terminal of the switching transistor Nerone teaches (Figures 1-5) a drain terminal of the switching transistor (Q2). (For Example: Paragraphs 16-23)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Rampelli to include a drain terminal of the switching transistor as taught by Nerone to improve output current sensing capabilities. 
	Regarding Claim 12, Rampelli teaches (Figures 1-4) wherein the forward converter feedback circuit (modulator, demodulator and EA) further comprises: a diode (D6) electrically coupled to the feedback secondary and the voltage divider; and a feedback capacitor (Ch) electrically connected parallel to the voltage divider. (For Example Sections II-IV)
	Regarding Claim 14, Rampelli teaches (Figures 1-4) wherein the feedback transformer (at modulator) is electrically coupled to a resetting capacitor (Cs) providing a reset path for current within the feedback transformer, wherein the resetting capacitor is electrically connected in parallel to the switching transistor (Q2). (For Example Sections II-IV)
	Regarding Claim 16, Rampelli teaches (Figures 1-4) wherein the isolated feedback circuit (modulator, Q1, Demodulator and EA) is fabricated from radiation-hardened components. (For Example Sections I)
	Regarding Claim 20, Rampelli teaches (Figures 1-4) a regulated power supply (Fig. 1) comprising: a pulse width modulator (PWM controller) operable to produce a plurality of pulses at an output and receive a sampled voltage at a feedback input thereof (from demodulator); and means for receiving the plurality of isolated pulses to sample a voltage of a load (with the demodulator), thereby producing a sampled voltage (at the feedback input); and means for providing the sampled voltage to the pulse width modulator (received by the PWM controller).
(For Example Sections II-IV)
	Rampelli does not teach  a capacitively isolated feedback circuit comprising: means for producing a plurality of isolated pulses from a plurality of pulses.
	Nerone teaches (Figures 1-5) and a capacitively isolated feedback circuit (R3 and C1-C2 and Q2) comprising: means for producing a plurality of isolated pulses from a plurality of pulses (with circuitry at 110). (For Example: Paragraphs 16-23)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Rampelli to include a and a capacitively isolated feedback circuit comprising: means for producing a plurality of isolated pulses from a plurality of pulses, as taught by Nerone to improve output current sensing capabilities.
Claim 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Rampelli et al. (Multiple-Output Magnetic Feedback Forward Converter with Discrete PWM for Space Application) in view of Nerone US 2012/0146545 and further in view of Freeman et al. US 2015/0180355.
	 
	Regarding Claim 17, Rampelli teaches (Figures 1-4) a regulated power supply (Fig. 1) comprising: a pulse width modulator (PWM controller) operable to produce a plurality of pulses at an output and receive a sampled voltage at a feedback input thereof (from demodulator); and an isolated feedback circuit (Q1, EA, modulator and demodulator) comprising: a forward converter feedback circuit (with EA, Modulator and demodulator) comprising: a switching transistor (Q2); and a feedback transformer (at modulator) coupled to the pulse width modulator (PWM controller) for providing the sampled voltage at the feedback input (connected to the demodulator), wherein the plurality of isolated pulses causes the feedback transformer to sample a voltage at a load (RL) as the sampled voltage. (For Example Sections II-IV)
	Rampelli does not teach a capacitively isolated feedback circuit comprising: a capacitively isolated gate drive circuit directly coupled to the output of the pulse width modulator, the capacitively isolated gate drive circuit configured to produce a plurality of isolated pulses from the plurality of pulses received from the output of the pulse width modulator; a switching transistor directly coupled to the capacitively isolated gate drive circuit for receiving the plurality of isolated pulses at a gate of the switching transistor.
Nerone teaches (Figures 1-5) a capacitively isolated feedback circuit comprising: a capacitively isolated gate drive circuit (R3 and C1-C2) directly coupled to the output of the pulse width modulator (U1), the capacitively isolated gate drive circuit configured to produce a plurality of isolated pulses from the plurality of pulses received from the 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Rampelli to include a capacitively isolated feedback circuit comprising: a capacitively isolated gate drive circuit directly coupled to the output of the pulse width modulator, the capacitively isolated gate drive circuit configured to produce a plurality of isolated pulses from the plurality of pulses received from the output of the pulse width modulator; a switching transistor directly coupled to the capacitively isolated gate drive circuit for receiving the plurality of isolated pulses at a gate of the switching transistor, as taught by Nerone to improve output current sensing capabilities. 
Rampelli as modified does not teach the switching transistor is a gallium-nitride field-effect-transistor (GaN FET).
Freeman teaches (Figure 13) the switching transistor (e.g. 104) is a gallium-nitride field-effect-transistor (GaN FET). (For Example: Paragraphs 83, 101 and 127)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Rampelli to include the switching transistor is a gallium-nitride field-effect-transistor (GaN FET), as taught by Freeman to provide regulation of the input voltage at higher frequencies.
Claims 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Rampelli et al. (Multiple-Output Magnetic Feedback Forward Converter with Discrete PWM for Space Application) in view of Nerone US 2012/0146545 and further in view of Jain US 6005782.
	Regarding Claim 13, Rampelli teaches (Figures 1-4) a feedback transformer (at modulator).
	Rampelli does not teach wherein the feedback transformer further comprises a third winding providing a reset path for magnetizing current within the feedback transformer.
Jain teaches (Figure 2) wherein the transformer (31) further comprises a third winding (30) providing a reset path for magnetizing current within the transformer. (For Example: Col. 6-7)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Rampelli to include wherein the feedback transformer further comprises a third winding providing a reset path for magnetizing current within the feedback transformer, as taught by Jain to recover current to the converter and reduce losses. 
Claims 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Rampelli et al. (Multiple-Output Magnetic Feedback Forward Converter with Discrete PWM for Space Application) in view of Nerone US 2012/0146545 and further in view of Yang US 2007/0159143.
	Regarding Claim 15, Rampelli teaches (Figures 1-4) a feedback transformer.
	Rampelli does not teach wherein the feedback transformer is electrically coupled to a resistor-capacitor-diode (RCD) clamp circuit providing a reset path for current within the feedback transformer.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Rampelli to include w wherein the feedback transformer is electrically coupled to a resistor-capacitor-diode (RCD) clamp circuit providing a reset path for current within the feedback transformer, as taught by Yang to provide a switching power converter having high efficiency and low EMI. 
Allowable Subject Matter
Claims 2-9 and 18-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Reasons for Indicating Allowable Subject Matter
The following is an examiner’s statement of reasons for indicating Allowable Subject Matter: 
Claim 2; prior art of record fails to disclose either by itself or in combination:  “a coupling capacitor providing a current path between the output of the pulse width modulator and the gate of the switching transistor and configured to produce the plurality of isolated pulses from the plurality of pulses received from the output of the pulse width modulator; and a returning capacitor directly coupled to a source of the switching transistor and a ground of the pulse width modulator, thereby providing a return current path between the source of the switching transistor and the ground of the pulse width modulator to form a current loop with the coupling capacitor, wherein the source of the switching transistor is directly coupled to a ground of a primary of the feedback transformer.”.
Claim 18; prior art of record fails to disclose either by itself or in combination:  “…a coupling capacitor providing a current path between the output of the pulse width modulator and the gate of the switching transistor and configured to produce the plurality of isolated pulses from the plurality of pulses received from the output of the pulse width modulator; and a returning capacitor directly coupled to a source of the switching transistor and a ground of the pulse width modulator, thereby providing a return current path between the source of the switching transistor and the ground of the pulse width modulator to form a current loop with the coupling capacitor, wherein the source of the switching transistor is directly coupled to a ground of a primary of the feedback transformer; and a diode having an anode and a cathode, the anode electrically coupled to the source of the switching transistor and the cathode electrically coupled between the coupling capacitor and the gate of the switching transistor..”
These features taken alone or in combination are neither disclosed nor suggested by the prior art of record.
Response to Arguments
Applicant's arguments filed 05/26/2021 have been fully considered but they are not persuasive. 
	Applicant argued that “As shown in Fig. 1 reproduced below, Rampelli discloses an error amplifier EA between the output of the regulator and the transformer of the modulator the Office Action asserts is the feedback transformer recited by claim 1. Accordingly, Rampelli teaches not a sampled load voltage but an error current across an isolation transformer to create a feedback signal. Passing an error current cannot be reasonably considered sampling an output voltage for a pulse width modulator.”. However, the examiner is entitled to the broadest reasonable interpretation. In this case, Rampelli’s control circuit uses said “error current” as a feedback signal for the operation of the power circuit. Therefore a person having ordinary skill in the art would understand that said signal since it is being used as a feedback signal, as applicant mentioned above, then said signal can be considered a sample voltage at the load.
	Applicant argued that “Capacitors C1 and C2 cannot be interpreted as providing a capacitively isolated feedback circuit because capacitors C1 and C2 provide capacitive coupling and not capacitive isolation between two different ground references (which is required for capacitive isolation). Simply stated, no isolation is provided by C1 and C2 and therefore C1 and C2 cannot be reasonably interpreted as a capacitively isolated feedback circuit as recited by independent claim 1”.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “capacitive isolation between two different ground references”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Also, the examiner is entitled to the broadest reasonable interpretation.  In this case, when the capacitor C1 is connected to ground through switch Q2 there is electrical isolation between the terminals Vsp and CS and Applicant mentions in claim 2 that one of the capacitor of the driver circuit comprises a coupling capacitor as well. Therefore the claim limitation are met by the prior art.








Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838